PER CURIAM.
Frank M. Connell, Jr., appeals the district court’s orders dismissing without prejudice his 28 U.S.C. § 2254 (2000) petition for faffing to file an amended petition within the time set forth in the court’s order permitting the amendment, and denying Connell’s motion for additional findings. After reviewing the record and the *724district court’s opinion, we conclude that Connell has not made a substantial showing of the denial of a constitutional right. Accordingly, we deny certificates of appealability and dismiss these appeals on the reasoning of the district court. See Connell v. Angelone, No. CA-01-806-2 (E.D. Va. Feb. 26, 2002 & May 8, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.